—Judgment unanimously affirmed. Memorandum: We reject defendant’s contention that the eavesdropping application failed to show that normal investigative techniques had been tried without success or that they would be unlikely to succeed if tried (see, CPL 700.15 [4]; People v Campaigni, 151 AD2d 1010, lv denied 74 NY2d 845). Further, there is no basis for defendant’s contention that the eavesdropping application was based partly on the fruits of a previous eavesdropping warrant that had been illegally issued. (Appeal from Judgment of Monroe County Court, Connell, J. — Criminal Sale Controlled Substance, 2nd Degree.) Present — Denman, P. J., Green, Balio, Fallon and Boehm, JJ.